





Exhibit 10.11

TransDigm Group Incorporated
2016 Director Share Plan
1.    Purpose.
The purpose of this 2016 Director Share Plan (the “Plan”) of TransDigm Group
Incorporated (the “Company”) is to provide non-employee directors (“Directors)”)
the opportunity to acquire shares of the Company’s common stock, $0.01 par value
(the “Common Stock”) from the Company in lieu of cash for the payment of the
retainer fees earned for their services to the Company, which also encourages
ownership in the Company by Directors of the Company and further aligns their
interests with those of the Company’s stockholders.
2.    Administration.
The Board of Directors shall supervise and administer the Plan. All questions
concerning interpretation of the Plan shall be resolved by the Board of
Directors and such resolution shall be final and binding upon all persons having
an interest in the Plan. The Board of Directors may, to the full extent
permitted by or consistent with applicable laws or regulations, delegate any or
all of its powers under the Plan to a committee appointed by the Board of
Directors, and if a committee is so appointed, all references to the Board of
Directors in the Plan shall mean and relate to such committee.
3.    Participation in the Plan; Elections.
(a)    Directors of the Company who are not employees of the Company or any
subsidiary of the Company (“Non-Employee Directors”) may elect to forego receipt
of all or a portion of the annual retainer, committee fees and meeting fees
otherwise due to the Non-Employee Director in exchange for Common Stock under
this Plan. The number of Shares received by any Non-Employee Director shall
equal the amount of foregone cash compensation divided by the Fair Market Value
of a share of Common Stock on the 15th day of the month in which the cash
compensation otherwise would have been paid (generally, March 15th and September
15th), rounded down to the nearest whole share. “Fair Market Value” means (i) if
the Common Stock is listed on a national securities exchange, the closing price
reported on the primary exchange with which the Common Stock is listed and
traded on the payment date, or if there is no such sale on that date, then on
the last preceding date on which such a sale was reported, or (ii) if the Common
Stock is not listed on any national securities exchange but is listed on the
Nasdaq National Market System, the last sale price reported on the payment date,
or, if there is no such sale on that date then on the last preceding date on
which such a sale was reported. If the Common Stock is not listed on a national
securities exchange or the Nasdaq National Market System, the Fair Market Value
means the amount determined by the Board in good faith to be the fair market
value per share of Common Stock, on a fully diluted basis.
(b)     Non-Employee Directors may participate by submitting a written or
electronic election to the Chief Financial Officer of the Company, in such form
as the Company determines, by the first of the month in which the election
relates (March 1st or September 1st). Non-Employee Directors may submit standing
written or electronic elections to apply to subsequent payment dates, of up to
two years’ duration. These standing elections may only be

608193229.1

--------------------------------------------------------------------------------



modified or terminated by means of submitting a written or electronic election
to the Chief Financial Officer, in such form as the Company determines, prior to
the beginning of the calendar month to which the modification or termination
relates.
4.    Stock Subject to the Plan.
(a)    The maximum number of shares of Common Stock, which may be sold under the
Plan shall be 10,000 shares, subject to adjustment as provided in Section 8.
(b)    Shares of Common Stock issued under the Plan may consist in whole or in
part of authorized but unissued shares or treasury shares.
5.    Share Ownership. Until the issuance (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company) of the stock certificate or authorization of a brokerage entry
evidencing such shares, no right to vote or receive dividends or any other
rights as a shareholder shall exist with respect to shares issued hereunder. A
share certificate or authorized book entry account for the number of shares so
acquired shall be issued or made to the Non-Employee Director or to his or her
designated brokerage account. No adjustment shall be made for a dividend or
other right for which the record date is prior to the date the stock certificate
is issued or authorized brokerage account entry made.
6.    Taxes.
Each Non-Employee Director shall be responsible for satisfying any obligations
in connection with any award hereunder.
7.    Limitation of Rights.
(a) No Right to Continue as a Director. Neither the Plan, nor any other action
taken pursuant to the Plan, shall constitute or be evidence of any agreement or
understanding, express or implied, that the Company will retain the Non-Employee
Director on the Board of Directors for any period of time.
(b) Compliance with Securities Laws. Each issuance of Common Stock shall be
subject to the requirement that if, at any time, counsel to the Company shall
determine that the listing, registration or qualification of the Common Stock
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental or regulatory body, or the disclosure of
non-public information or the satisfaction of any other condition is necessary
as a condition of, or in connection with, the offer or sale of Common Stock,
such Common Stock may not be offered or sold unless such listing, registration,
qualification, consent or approval, or satisfaction of such condition shall have
been effected or obtained on conditions acceptable to the Board of Directors.
Nothing herein shall be deemed to require the Company to apply for or to obtain
such listing, registration or qualification, or to satisfy such condition. As a
condition to a issuance hereunder, the Company may require the Non-Employee
Director to represent and warrant at the time of any such issuance that the
Common Stock is being acquired only for investment and without any present
intention to sell or distribute such Common Stock, if, in the opinion of counsel
for the Company, such a representation is required by any of the aforementioned
relevant provisions of law.

608193229.1

--------------------------------------------------------------------------------



(c) Insider Information. Any elections made by a Non-Employee Director hereunder
shall be made (i) during an open trading window when the Non-Employee Director
is not in possession of material non-public information, and (ii) in accordance
with the Company’s Insider Trading Policy.
(d) Share Shortfalls. In the event that any election under the Plan would cause
the number of shares of Common Stock required to be issued under the Plan to
exceed the number authorized, then outstanding elections shall be disregarded,
as determined by the Company in an equitable manner, to avoid exceeding the
number of authorized shares. No further elections shall be made or shall be
valid until such time, if any, as additional shares of Common Stock become
available for issuance under the Plan.
8.    Adjustment Provisions for Mergers, Recapitalizations and Related
Transactions.
If, through or as a result of any merger, consolidation, reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, or other similar transaction, (i) the outstanding shares of Common Stock
are exchanged for a different number or kind of securities of the Company or of
another entity, or (ii) additional shares or new or different shares or other
securities of the Company or of another entity are distributed with respect to
such shares of Common Stock, the Board of Directors shall make an appropriate
and proportionate adjustment in the maximum number and kind of shares reserved
for issuance under the Plan.
9.    Termination and Amendment of the Plan.
The Board of Directors may suspend or terminate the Plan or amend it in any
respect whatsoever.
10.    Notice.
Any written notice to the Company required by any of the provisions of the Plan
shall be addressed to the Treasurer of the Company and shall become effective
when it is received.
11. Governing Law.
The Plan shall be governed by and construed in accordance with the internal laws
of the State of Delaware without reference to the principles of conflicts of
laws thereof.
12. Term of Plan.
The Plan shall become effective upon its adoption by the Board. It shall
continue in effect for a term of ten (10) years unless sooner terminated under
Section 9 of the Plan.

608193229.1